Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 7-9, 11-14 and 17-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 7-9, 11-14 and 17-18 and 20-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S.  Pre-Grant Publication US 2020/0396122 to Da et al. (hereinafter Da).

 	As to claims 7, 12-13 and 20, Da discloses a terminal comprising:
 	a receiver that receives a synchronization signal/physical broadcast channel (SS/PBCH) block including a synchronization signal (SS) and a physical broadcast channel (PBCH) (Da; [0246] discloses a terminal receiving PBCH in synchronization signal (SS) blocks); and
and the associated SS Block),
 	the configuration set being associated with information based on the SS/PBCH block (Da; [0117]; [0227]; [0246]; [0248]-[0249] discloses of determining configuration parameters of a CORESET associated with respective SS block means determining configuration set. Abstract; [0248]-[0249] discloses RMSI associated with CORESET corresponds to information. Abstract also discloses different symbols and configuration parameters for different RMSI CORESET and the associated SS Block), and 
 	determines a control resource set based on a configuration of configurations in the configuration set (Da; Abstract; [0117]; [0227]; [0246]; [0248]-[0249] discloses of determining a RMSI CORESET. Abstract discloses different symbols and configuration parameters for different RMSI CORESET and the associated SS Block)
 	the configuration being associated with a value of a field in the PBCH (Da; [0003] discloses bit width of configuration parameter of the RMSI CORESET is 8 bits. [083] disclo9ses bit number is associated with PBCH), and 
the configuration including a plurality of parameters regarding the control resource set (Da; Abstract; [0117]; [0226] discloses different symbols and configuration parameters for different RMSI CORESET and the associated SS Block).

As to claim 8, the rejection of claim 7 as listed above is incorporated herein. In addition Da discloses wherein the information based on the SS/PBCH block includes at least one of a frequency band rd alternative)

As to claim 9, the rejection of claim 7 as listed above is incorporated herein. In addition Da discloses wherein the plurality of parameters include at least one of a multiplexing scheme of the SS/PBCH block and the control resource set, a bandwidth of the control resource set, a duration of the control resource set, and a frequency offset of the control resource set relative to the SS/PBCH block (Da; [0010]-[0011] discloses parameter includes bandwidth of RMSI CORESERT. Here Da is applied for the 2nd alternative).

 	As to claim 11, the rejection of claim 7 as listed above is incorporated herein. In addition, Da discloses wherein the processor monitors, in the control resource set, a downlink control channel for scheduling a system information (Da; [0003]). 

As to claim 14, the rejection of claim 8 as listed above is incorporated herein. In addition, Da discloses wherein the plurality of parameters include at least one of a multiplexing scheme of the SS/PBCH block and the control resource set, a bandwidth of the control resource set, a duration of the control resource set, and a frequency offset of the control resource set relative to the SS/PBCH block (Da; [0010]-[0011] discloses parameter includes bandwidth of RMSI CORESERT. Here Da is applied for the 2nd alternative)

 	As to claim 17, the rejection of claim 8 as listed above is incorporated herein. In addition, Da discloses wherein the processor monitors, in the control resource set, a downlink control channel for scheduling a system information (Da; [0003]). 

	As to claim 18, the rejection of claim 9 as listed above is incorporated herein. In addition, Da discloses wherein the processor monitors, in the control resource set, a downlink control channel for scheduling a system information (Da; [0003]).

 	As to claim 21, the rejection of claim 7 as listed above is incorporated herein. In addition, Da discloses wherein the plurality of parameters include a multiplexing scheme of the SS/PBCH block and the control resource set (Da; [0009]; [0248]) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


3.	Claims 10, 15-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Pre-Grant Publication US 2020/0396122 to Da et al. (hereinafter Da) in view of U.S. Pre-Grant Publication US 2019/0068348 (Provisional application 62/560,423) to Nam et al. (hereinafter Nam)


 	As to claims 10 and 15-16, Da discloses of transmitting SS/PBCH, but fails to disclose determining a specified SS/PBCH block is not transmitted based on the configuration information. However, Nam discloses 
 	wherein the processor determines that a specified SS/PBCH block is not transmitted based on the configuration information (Nam; Provisional application; Page 12 discloses a UE determining that no SS/PBCH is transmitted in the allocated resources)
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the so that the UE can know how to perform the matching for receiving PDSCH 
 
 	 As to claim 19, the rejection of claim 10 as listed above is incorporated herein. In addition, Da-Nam discloses wherein the processor monitors, in the control resource set, a downlink control channel for scheduling a system information (Da; [0003]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478